Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 2/4/2022
Claims 1-17 have been submitted for examination
Claims 1-17 have been allowed
Allowable Subject Matter
1.	Claims 1-17 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to memory system may configure first peak power management information for controlling the plurality of memory dies, may determine, when an error occurs while controlling a plurality of memory dies, new peak power management information corresponding to operation information and environment information at the time at which the error occurs, respectively, and may change from the first peak power management 
information to the second peak power management information according to subsequent operation information and environment information. Accordingly, the memory system is capable of minimizing the possibility of occurrence of errors in a read, write, or erase operation and increasing the stability of an operation for transmitting and receiving ommands or data to and from the host. 

The prior art of record, for example Al-Sharma teaches reducing peak power supply current in a non-volatile memory system that includes a plurality of memory die are described. In some cases, prior to a first memory die of the plurality of memory die performing a particular memory 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory system comprising: a plurality of memory dies; and a memory controller configured to control the plurality of memory dies based on a peak power management information used to manage a peak power that is the maximum value of power consumed by the respective memory dies, wherein the memory controller is configured to: configure first peak power management information for controlling the plurality of memory dies; when an error occurs while controlling the plurality of memory dies on the basis of the first peak power management information, determine second peak power management information corresponding to operation information and environment information at a first time, which is the time at which the error occurs, respectively; and when it is determined, at a second time after the first time, that operation information and environment information at the second time correspond to operation information and environment information, respectively, at the first time, change from the first peak power management information to the second peak power management information.”.
	Claims 2-7  depend from claim 1, are also allowable.

	Claims 9-14 depend from claim 8, are also allowable.
	Claims 16-17 depend from claim 8, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112